NO. 12-18-00041-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 MICHAEL KEITH HOLT,                              §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Michael Keith Holt appeals his conviction for theft. Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with the state jail felony offense of theft. Prior to
trial, Appellant elected to enter a plea of “guilty” and have the trial court assess punishment. The
trial court ordered a presentence investigation. At a plea and sentencing hearing, Appellant entered
a plea of “guilty” to the indictment and “true” to the enhancement paragraphs. The court found
Appellant “guilty” and sentenced him to fifteen months of imprisonment. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he diligently reviewed and evaluated the appellate record
and found no error for our review. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.1
         We considered counsel’s brief and conducted our own independent review of the record.
Id. at 811. We found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly frivolous.
Accordingly, we grant counsel’s motion for leave to withdraw. We affirm the trial court’s
judgment.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review on his behalf or he must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of this court’s judgment or the date the last timely motion for rehearing
was overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition
for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered December 4, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)


         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief
has been filed.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 4, 2018


                                         NO. 12-18-00041-CR


                                     MICHAEL KEITH HOLT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1509-17)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.